Case 0:20-cv-60885-RKA Document 23 Entered on FLSD Docket 06/23/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   FT. LAUDERDALE DIVISION

   BRANDON THOMPSON,                                )
                                                    )
                   Plaintiff,                       )
                                                    )
   v.                                               )
                                                    )
                                                          Case No. 0:20-cv-60885
                                                    )
   FORT LAUDERDALE LAW GROUP                        )
   SOUTH, PLLC, a Florida Limited Liability         )
   Company,                                         )
                                                    )
                   Defendant.                       )

                                    NOTICE OF FILING ERROR

         The undersigned hereby provides notice that a corporate disclosure statement for a separate

  matter was filed for this lawsuit in error. (See Doc. 22). The undersigned respectfully requests the

  Court strike Docket Entry 22, as it is irrelevant to this matter.



  DATED this 23rd day of June, 2020.

                                                         Respectfully submitted,
                                                         Spire Law, LLC
                                                         12249 Science Drive, Suite 155
                                                         Orlando, Florida 32826


                                                         By:     s/Jesse I. Unruh
                                                                 Jesse I. Unruh, Esq.
                                                                 Florida Bar No. 93121
                                                                 jesse@spirelawfirm.com


                                                         Attorney for Defendant




                                                     1
                                                                                www.spirelawfirm.com
                                                                                Employment Attorneys
Case 0:20-cv-60885-RKA Document 23 Entered on FLSD Docket 06/23/2020 Page 2 of 2



                                  CERTIFICATE OF SERVICE

          I hereby Certify that on this 23rd day of June, 2020, the foregoing was electronically filed
  with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a notice
  of electronic filing to: Noah E Storch, Esq. at noah@floridaovertimelawyer.com, RICHARD
  CELLER LEGAL, P.A., 10368 West State Road 84, Suite 103, Davie, Florida 33324.


                                                 /s/ Jesse Unruh
                                                 Jesse Unruh




                                                   2
                                                                               www.spirelawfirm.com
                                                                               Employment Attorneys
